Citation Nr: 0638868	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability manifested by pain in the area of the 
right chest wall, claimed to have resulted from Department of 
Veterans Affairs (VA) surgery in February 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to November 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the San Diego VA Regional Office 
(RO).  In November 2005 a videoconference hearing was held 
before the undersigned.  This case was before the Board in 
January 2006, when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran underwent a right upper lobe resection at a 
VA hospital in February 2001, and developed chronic pain in 
and around the surgical incision site after the surgery.  

2.  The development of chronic pain in the surgical site was 
an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 are met for additional disability 
following VA surgery in February 2001 manifested by pain at 
and around the surgical incision site.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.361 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the determination 
below constitutes a full grant of the claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter.  

B.	Factual Background

The medical evidence shows that the veteran underwent a right 
upper lobe resection at a VA medical facility on February 5, 
2001.  There were no complications during the surgery.  The 
post-operative diagnosis was carcinoid tumor of the right 
upper lobe.  Post-operative hospitalization records note the 
veteran's complaints of pain at the site of incision; this 
pain was controlled with an epidural and oral pain 
medication.

The veteran's claim for compensation for right lung nerve 
damage under 38 U.S.C.A. § 1151 was received by the RO in 
November 2002.  Essentially, the veteran contends that he has 
nerve damage in the area of his right lung as a result of the 
February 2001 right upper lobe resection.

On VA examination in May 2003, it was noted that the veteran 
had a thoracotomy tube inserted for four to five days 
postoperatively.  The examiner stated that the veteran "is 
believed to have pain in the right lateral chest wall post 
thoracotomy secondary to an injury to the intercostal nerve."  
Examination revealed that the veteran felt "reasonably well" 
but had persistent right chest wall pain "attributed to his 
prior surgery."  The chest was clear to auscultation, and 
tactile fremitus and vocal resonance were normal.  The entire 
postoperative wound was tender on palpation at the proximal 
and distal ends.  X-rays showed status post right upper lobe 
lobectomy with surgical clips in the right upper lobe and 
elevation of the right hemidiaphragm, right sided 
postoperative change with pleural thickening, and tortuous 
aorta suggestive of systemic hypertension.  The diagnosis was 
post-operative irritation of the intercostal nerve at T9.

On VA neurological examination in February 2006, the veteran 
reported that he had been unable to work for seven months 
following his February 2001 lobe resection because of pain in 
the operative site.  Currently, he still complained of dull, 
constant pain at the operative site.  Specifically, he 
complained of pain exactly on the operative scar; he denied 
numbness, tingling, radiation from front to back, or any 
intercostal nerve distribution.  On examination, the surgical 
scar was well healed.  There was no redness, swelling, or 
keloid formation around the scar.  However, the veteran was 
quite sensitive to touch over the scar.  On neurological 
examination, there was no loss of sensation over the scar 
tissues; however, there was hypersensitivity (or increased 
sensitivity) to touch and pinprick in spite of there being no 
sign of inflammation.  The examiner noted that the veteran's 
pain was right under the skin and not in the chest wall.  He 
opined that the veteran's 

pain is not an intercostal nerve root 
distribution, but it is on the skin and 
directly related to the incision and the 
scar tissue just under the skin.  There 
is no keloid formation and, therefore, 
there is no real cause for his pain, 
except that the area has remained 
sensitive since surgery.  I do not 
believe there was any "nerve damage" 
even though those words are mentioned by 
some doctors in a loose manner.  No 
particular large intercostal nerve is 
affected; and if at all, the nerves 
affected are in the skin itself, and 
there is no way one can avoid cutting 
those microscopic nerves when surgery is 
done.  

The examiner further opined that the veteran's

present pain is not caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instances of fault on the part of VA . . 
. . The occurrence of pain in 
postoperative state was probably brought 
on by events not reasonably foreseeable 
and may be precipitated by the 
[veteran's] chronic smoking before the 
surgery and occurrence of diabetes after 
the surgery.

In a March 2006 addendum, the VA examiner stated that he 
reviewed the veteran's claims file in conjunction with the 
examination.  

In April 2006, the veteran saw Dr. P. for a neurological 
consultation.  Dr. P. noted the veteran's history of a 
surgical resection of his lung in 2001 and his complaints of 
persistent pain and paresthesias in a distribution of the 
intercostal nerve since that time.  In addition to pain, the 
veteran complained of burning dysethesias and alteration in 
sensation in what would be three to four inches above and 
below the original suture line.  The impression was 
intercostal nerve neuropathy after resection.

C.	Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  To establish actual causation, the evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and subsequently incurred an additional disability does not 
establish causation.  See 38 C.F.R. § 3.361(c).  
The proximate cause of additional disability is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  
To establish that the proximate cause of the claimant's 
disability was some instance of fault on VA's part, the 
evidence must show that VA providers failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the care without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of the veteran's additional 
disability was an event not reasonably foreseeable is 
determined on a case-by-case basis depending on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  See 38 C.F.R. § 3.361(d)(2). 

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b).  Reasonable doubt is 
defined as an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  Reasonable doubt means a substantial doubt within the 
range of probability, not pure speculation or a remote 
possibility.  

In the case at hand, there is evidence that the veteran has 
additional disability as a result of the February 2001 lobe 
resection performed by VA physicians.  Post-operative medical 
records clearly show that he complained of pain at the 
surgical site following the resection.  While there remains 
some medical dispute as to whether or not there is any 
significant intercostal nerve pathology involved (see 
differing opinions of February 2006 VA examiner and Dr. P. in 
April 2006), all physicians agree that there the veteran has 
additional disability following his February 2001 surgery, 
which can be characterized as a disability manifested by 
chronic pain in the area at and surrounding the surgical 
incision site.
There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of VA, but a VA examiner opined in February 
2006 that the additional disability manifested by pain was 
due to an event not reasonably foreseeable.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that there is evidence that he has additional disability, 
manifested by chronic pain at and surrounding the surgical 
incision site, as an unforeseeable consequence of VA surgery.  
The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for such disability are met.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
granted for additional disability manifested by chronic pain 
in the area at and around the surgical incision site as a 
residual of VA surgery in February 2001.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


